 NORTH AMERICAN AVIATION, INC.269the InternationalFur and LeatherWorkers Union of the UnitedStatesand Canadais not in compliancewithSection 9(h) of the Act,and orderedthat no furtherbenefits underthe Actbe accorded tothat labor organization or to any of its affiliates or constituent unitsuntil said labor organization has complied with the requirements ofSection 9(h) of the Act.2As the only union involved herein is anaffiliate ofthe International Fur and Leather Workers ofthe UnitedStatesand Canadaand as the latter organization is still out of com-pliance, a continuance of this investigation would contravene theorder of May 28 by permitting a noncomplying union to be the bene-ficiary of a Board investigation.3We must therefore dismiss thepetition.4[The Board dismissed the petition.]2 ComplianceStatus of International Far & LeatherWorkers Union of the United Statesand Canada,108 NLRB 11903The Federal Refractories Corporation,100 NLRB 257.`We accordinglyfind it unnecessary to pass upon any of the issues raised in thisproceedingNORTH AMERICANAVIATION,INC.andINDEPENDENTAIRCRAFTWORKERS ASSOCIATION,PETITIONER.CaseNo.9-h?C-0140.July91,195/.Decisionand OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Orville E. Andrews,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 91InternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkersUnion of America, UAW-CIO, andits Local 927, hereinaftercalled UAW,were permittedto intervene on the basisof a contractcoveringthe Employer's employeesThe Petitioner,Employer,and UAW contendthat the motion of the International Unionof OperatingEngineers,Local 89, AFL,hereinafter called Engineers,to intervene shouldbe denied on the ground that its request was untimely.Although the Engineers did notseek to intervene until the close of the first day of a 4-day hearing,we shall permit it tointervene;as-,the record shows it,had, acquired a ,sudidient representative status prior tothe close of the hearing.United Boat Service Corporation,55 NLRB 671;Heintz hlanu-facturengCompany,100 NLRB 1521.The UAW's request for oral argument is hereby denied, as the record and briefs, inour opinion,adequately present the issues and the positions of the parties.109 NLRB No. 44. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:On December 8, 1953, the Petitioner informed the Employer that itrepresented a majority of the Employer's employees and asked forrecognition as their bargaining agent.The Petitioner had not atthis time complied with the filing requirements of Section 9 (f), (g),and (h) of the Act. On December 13, the Intervenor and the Em-ployer executed a collective-bargaining agreement, effective Decem-ber 15, covering the same employees.On December 18, 10 days aftermaking its initial recognition claim, Petitioner effected compliancewith Section 9 (f), (g), and (h) of the Act and on that date filedthe instant petition.The Intervenor asserts,inter alia,that the con-tract is a bar because the Petitioner had not effected compliance untilafter the Employer had executed a contract with the Intervenor.Our normal rule is that a petition filed after the signing of a con-tract and during its term is barred by the contract.However, in theGeneral Electric X-Raycase 2 the Board announced, as an exceptionto this rule, that such a contract would not bar a subsequent petition if,before the contract was signed the petitioner notified the employer ofits claim to represent his employees and the petition was filed within10 days after giving such notice.The Petitioner in the instant casefalls within this exception unless, as the Intervenor contends, we areto deny the benefit of theGeneral Electric X-Rayrule to the Petitionerbecause it was not in compliance with Section 9 (f), (g), or (h) of theAct when it notified the employer of its claim to represent his em-ployees.TheX-Rayrule was adopted before the enactment of Sec-tion 9 (f), (g), and (h).However, the Board has so far had nooccasion to consider the precise question now before us.3We are barred by Section 9 (f), (g), and (h) from investigatingany question concerning representation raised by a noncomplyingunion.While the Petitioner had come into compliance when the in-stant petition was filed, our contract bar rule, as already indicated,would prevent us from acting on the petition, considered alone.ThePetitioner, however, would have us entertain the petition by reason ofits prior claim made before it achieved compliance. Should we doso,we would be validating the petition on the basis of action takenby the Petitioner as a noncomplying union, with the result that wewould be entertaining a question concerning representation raised bya union which was not in compliance at the time that it took actionessential to the raising of that question.We do not believe that itwould be consistent with the policy of Section 9 (f), (g), and (h) toa 67 NLRB 9971CfStandardOilCo , 101 NLRB 1329 NORTH AMERICAN AVIATION, INC.271entertain the instant petition under such circumstances.Accordingly,we shall dismiss the petition.[The Board dismissed the petition.]CHAIRMANFARMER andMEMBERRODGERS,dissenting:We believe that the majority has unfairly applied the new rule pro-claimed in this case and therefore dissent from the decision.The Petitioner was organized on November 29, 1953, as the after-math of a strike conducted by the Intervenor, the incumbent union.On December 8, 1953, it notified the Employer that it represented amajority of production and maintenance employees and requestedrecognition as bargaining representative.Ten days later, on Decem-ber 18, 1953, it filed a representation petition with the Board.At thetime of filing the petition, but not at the time of making its demandfor recognition, the Petitioner had complied with the filing require-ments of Section 9 (f), (g), and (h) of the Act. Notwithstanding theDecember 8 notice front the Petitioner, theniployer and the Inter-venor, on December 13, entered into a 1-year collective-bargaining con-tract.It is this contract which the majority holds to be a bar, al-though the Petitioner made its claim for recognition before the sign-ing and followed its claim with the filing of a representation petitionwithin 10 days thereafter.As the majority concedes, under the contract-bar rules which werein effect during December 1953, when the events in question occurred,the contract between the Employer and the Intervenor would not be abar because the Petitioner had made its claim of majority representa-tion before the signing of the contract and had followed the claim withthe timely filing of a representation petition.'However, the majorityis now enunciating a new rule making the effectiveness of a rival claimto representation dependent upon the claimant's contemporaneouscompliance with the filing requirements of Section 9 (f), (g), and (h)of the Act, as well as upon the prompt filing of a petition thereafter.We do not disagree with the new rule, but we would not apply itretroactively, as the majority is doing, nor would we apply it so rigidlyas to ignoreextenuating circumstances. It seems to us unf air to applythe new rule so as to penalize the Petitioner for not doing what theBoard neverpreviously said it had to do.5As indicated, neither the Act nor the Board's RLiles and Regulationsrequire that a labor organization be in compliance with Section 9 (f),(g), and (h) of the Act before the date of filing of a representationpetition.'The Board is adopting the new rule for policy reasons, inorder better to effectuate the objectives of Section 9 (f), (g), and (h).4 GeneralElectric X-Ray Corporation,67 NLRB 997.5 CfPeerless Plywood Company,107 NLRB 427,De Soto Creamery and Produce Com-pany,94 NLRB 1627, 1631.6NL R B v.Daiit & Russell,Ltd,344 U 8 375 272DECISIONSOF NATIONAL LABOR RELATIONS BOARDBut, even in administering the statutory requirements of these sec-tions, the Board has not heretofore insisted on instantaneous com-pliance at the time of filing a petition.On the contrary, the Board's-field regulations provide for a 10-day grace period for achieving com-pliance after the filing of a petition.The Regional Director is alsoauthorized to extend the time of compliance even beyond 10 days wheregood cause exists.The Regional Director obviously ruled that com-pliance was effected here within the meaning of the rule or he would.have dismissed the petition rather than proceed to a hearing as he did.In the present case, the record shows that the Petitioner achieved com-pliance with Section 9 (f), (g), and (h) of the Act within 10 days.of its demand for recognition.We would therefore hold that thePetitioner had complied with the existing rule.There is another sound reason why the Board should not do what themajority is doing.The underlying purpose of any rule as to com--pliance is to encourage labor organizations to be in compliance with.the Act's filing requirements at all times and not only when they file,representation petitions or when a complaint is issued.The reasonfor the new rule presupposes choice on the part of a labor organization..However, in the present case, the petitioning labor organization didnot come into existence until November 29, 1953, about a week beforeitmade its claim to representation. It was practically a physicalimpossibility for it to complete the various compliance steps before.itmade its demand for recognition. That it did achieve compliance as.early as December 18, is testimony to its willingness and ability to.meet the Act's filing requirements and to its promptitude in doing so.To deny effectiveness to the Petitioner's demand for recognition under-these circumstances will not serve any public policy, but will penalizeit for not doing the impossible and will result in discrimination againstnewly formed labor organizations.When the Board proclaimed the,newGeneral Electric X-Rayrule, it provided for exceptions when"extenuating circumstances" appeared.7We think that in adoptingthe new rule, the Board should similarly make allowances for situa-tions in which the rigid application of the rule would bring aboutinequitable results.For the foregoing reasons, we would find that the Petitioner's de--nland for recognition, followed as it was within 10 days by full com-pliance with the filing requirements of Section 9 (f), (g), and (h)and by the filing of a representation petition, was effective to preventthe agreement between the Employer and the Intervenor from beinga bar.We would therefore entertain the petition and proceed to dis-pose of the other issues in the case.7General Electric X-Ray Corporation,supra,at p 1000. The Board similarly madeprovision for "extenuating circumstances"in adopting a new contract bar rule inDeSotoCreamery and Products Company,sup; a